H3015tx (07/20)
Information to identify the case:
Debtor 1              James Aaron Donaldson                United States Bankruptcy Court
                      Name
                                                           District of Hawaii

Debtor 2              Kathleen Cajala Donaldson
                                                           Case number: 19−01665
(Spouse, if filing)
                      Name                                 Chapter: 13

NOTICE TO CHAPTER 13 DEBTORS
THIS NOTICE IS A REMINDER. DISREGARD IT IF YOU HAVE COMPLIED WITH
THESE REQUIREMENTS.
The standard Chapter 13 Plan in the District of Hawaii requires that debtors each and
every year of the duration of their plan:
1. Submit to the Trustee a copy of their Federal and State tax returns, and
2. Submit to the Trustee any tax refund amounts shown on the tax returns.
Tax refunds are to be paid to the Trustee in addition to any regular plan payments.
Failure to submit annually all tax returns and tax refunds will delay issuance of a
bankruptcy discharge and will result in the Trustee filing a motion to dismiss your case,
requiring you or your attorney to appear in court to explain to the judge why you have not
complied with your Chapter 13 plan.
If you have any questions about these obligations, contact your attorney. You may also
contact the Trustee at (808) 526−3083.
Tax returns are the forms you send to the IRS and Hawaii State Tax Collector and
should be mailed each year to:
Howard M.S. Hu
Chapter 13 Trustee
1132 Bishop Street, Suite 2450
Honolulu, HI 96813.
Tax refunds are the funds (check or direct deposit to your bank account) you receive
from the tax agencies and should be mailed each year to:
Howard M.S. Hu
Chapter 13 Trustee
P.O. Box 29800
Honolulu, HI 96820−2200.
DO NOT SEND ANY TAX RETURNS OR TAX REFUNDS TO THE COURT.


Date: July 20, 2020                               Michael B. Dowling
                                                  Clerk




           U.S. Bankruptcy Court - Hawaii #19-01665 Dkt # 21 Filed 07/20/20 Page 1 of 1
